Case 20-12244-JDW       Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24          Desc Main
                                 Document      Page 1 of 8

____________________________________________________________________________
                                                  SO ORDERED,




                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

In re:                                    )
                                          )
         LAURA R. DOLER,                  )                 Case No.         20-12244-JDW
                                          )
              Debtor.                     )                 Chapter          13



                    MEMORANDUM OPINION AND ORDER

         This matter came before the Court for hearing on the Motion to

Compromise and Authorize Settlement (the “Motion”) (Dkt. # 47) filed by the

debtor. The debtor has a confirmed bankruptcy plan that provides for payment

of her taxes but no payment to general unsecured creditors. She meets the

statutory requirements for such a plan, but has now received unexpected

litigation proceeds. The debtor contends that the proceeds should be paid to

the priority tax claims, which will allow her to pay off her case early. The



                                              1
Case 20-12244-JDW      Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24        Desc Main
                                Document      Page 2 of 8



trustee contends that the proceeds should be distributed to nonpriority

unsecured claims. The Court concludes that the proceeds must be disbursed

to the priority unsecured creditors and the Motion is due to be granted.

                                  I. JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A), (L), and (O).

                      II. FACTS & PROCEDURAL HISTORY

       The parties have stipulated to the following facts:1

       1. The Debtor initiated this proceeding with the filing of a
          voluntary petition for relief (Dkt. #1) on July 2, 2020.
       2. According to Form 122C-1 Chapter 13 Statement of Your
          Current Monthly Income and Calculation of Commitment
          Period (Dkt. #11) the Debtor is considered below the median
          income.
       3. The Second Amended Chapter 13 Plan was confirmed
          pursuant to the Order Confirming Chapter 13 Plan (Dkt. #45)
          (the “Plan”).
       4. The Plan is for a term of 60 months and includes the following
          relevant provisions: (a) payment of the priority unsecured
          claim (Clm. #8) of Internal Revenue Service in the amount of
          $14,364.60; (b) payment of the priority unsecured claim (Clm.
          #6) of Mississippi Department of Revenue in the amount of


1(Dkt. # 60). The parties’ stipulations are reproduced verbatim in the numbered paragraphs
here. Additionally, neither the debtor nor trustee dispute that the proceeds are property of
the bankruptcy estate according to 11 U.S.C. § 541 or that the non-exempt portion of the
proceeds should be distributed to creditors.

                                             2
Case 20-12244-JDW    Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24   Desc Main
                              Document      Page 3 of 8



           $557.05; and (c) no distribution to nonpriority claims which
           have been timely filed in the amount of $29,200.76.
      5.   On April 28, 2020, the Debtor retained the law firm of Watson
           & Norris, PLLC to pursue a civil claim against Capstone
           Logistics, LLC for a violation of the Family Medical Leave Act
           (the “Claim”). The employment of Watson & Norris, PLLC was
           approved by this Court on September 1, 2020 (Dkt. #31).
      6.   The Claim was settled and the Debtor filed the Motion to
           Compromise and Authorize Settlement (Dkt. #47) (the
           “Motion”) on November 9, 2020. As part of the relief requested,
           the Debtor requested in paragraph 8 that she “should be
           authorized to receive $3,791.25 as the exempt portion of the
           settlement proceeds and the remaining $1,263.75 should be
           paid to the Chapter 13 Trustee for distribution to priority
           claims after payment of the Trustee’s normal compensation.”
           It had been previously agreed to by the parties that the amount
           of $3,791.25 was exempt as evidenced by the withdrawal (Dkt.
           #42) of the Trustee’s Amended Objection to Exemptions (Dkt.
           #17) and Objection to Exemptions (Dkt. #15).
      7.   The Trustee’s Response to Motion to Compromise and
           Authorize Settlement (Dkt. #53) was filed on November 19,
           2020. In the response, the Trustee denied “that the nonexempt
           portion of the settlement proceeds should be disbursed first to
           priority unsecured claims. It is the Trustee’s position that such
           proceeds are to be disbursed to nonpriority unsecured claims.”
      8.   On December 15, 2020, the Interlocutory Agreed Order
           Approving Settlement (Dkt. #54) was entered which approved
           the settlement, leaving the disputed issue of the Proceeds to be
           determined pursuant to a final order from this Court.

      In addition to the Motion, the debtor has now filed a Motion to Modify

the Chapter 13 Plan (Dkt. # 65). That motion requests that the non-exempt

settlement proceeds be “paid to the Internal Revenue Service on its priority

unsecured claim” and, therefore, reduce her plan period “from 60 months to the

number of months required to complete the Chapter 13 Plan as calculated by

the Trustee.” Id. The trustee opposes the modification (Dkt. # 66).

                                         3
Case 20-12244-JDW       Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24         Desc Main
                                 Document      Page 4 of 8



       The debtor is a below median income debtor, which means she is

required to pay her projected disposable income over 36 months.2 Because that

income is insufficient to pay the tax claims in full over 36 months, she elected

to make payments over the 60-month maximum allowed by the Bankruptcy

Code.3 Even when paying her projected disposable income over the full 60

months, she still does not have sufficient income to pay anything to general

unsecured creditors.4 If the litigation proceeds are applied to the tax claims,

the taxes will be paid quicker and her plan term can be shortened.

                            III. CONCLUSIONS OF LAW

       “The structure of the Bankruptcy Code reflects a decision by Congress

to prefer certain categories of claims over other categories of claims.”5 “Secured

creditors are highest on the priority list, for they must receive the proceeds of

the collateral that secures their debts. Special classes of creditors. . . come

next.”6 11 U.S.C. § 507(a)(1)-(10) lists those “special classes” and governs the

order in which each is paid. Eighth in that priority waterfall are “allowed

unsecured claims of governmental units.”7               “The eighth priority for taxes

reflects a public policy decision that tax obligations owed to governmental units



2 (Dkt. # 11). See also 11 U.S.C. § 1325(b)(4)(a)(i).
3 (Dkt. # 45). See also 11 U.S.C. §1325(b)(4).
4 (Dkt. # 45, p. 5, Section 5.1).
5 4 Collier on Bankruptcy, ¶ 507.02[1], p. 507-13 (16th ed. 2019).
6 Czyzewski v. Jevic Holding Corp., 137 S.Ct. 973, 979 (2017) (internal citations omitted).
7 11 U.S.C. § 507(a)(8).


                                              4
Case 20-12244-JDW          Doc 69        Filed 05/07/21 Entered 05/07/21 11:37:24   Desc Main
                                        Document      Page 5 of 8



deserve priority of payment.”8 After distributions to the priority unsecured

creditors listed in § 507, “[t]hen come low-priority creditors, including general

unsecured creditors.”9

        “[T]he proper role for the courts should be to interpret statutes by their

plain meaning.”10 Section 507 is clear that priority unsecured creditors are to

receive distributions before nonpriority unsecured creditors. Because of that

clear statutory language, these proceeds must be distributed to priority

unsecured creditors first. In other words, the taxes must be paid before general

unsecured creditors.

        The trustee argues that this Court’s decision in In re Wolfe is

instructive.11 In Wolfe, the trustee objected to confirmation of a chapter 13

plan because the debtors “fail[ed] to disclose all assets and liabilities as

required by 11 U.S.C. § 521(a)(1)(B)(i)” and the plan “[did] not provide for

payment of all of the Debtors’ projected disposable income to nonpriority

unsecured creditors.”12 The dispute centered on “$3,000.00 of non-exempt cash

belonging to the Debtors currently in their savings account.”13 The debtors

argued that the $3,000.00 “[did not] have to be turned over to the Trustee for


8 See supra note 5, at ¶ 507.02[1][e], p. 507-14 (16th ed. 2019).
9 See Jevic Holding Corp., 137 S.Ct. 973.
10 In re Bloebaum, 311 B.R. 473, 474 (Bankr. W.D. Tex. 2004) (citing Lamie v. U.S. Tr., 124

S.Ct. 1023, 1034 (2004)).
11 Case No. 20-11202-JDW.
12 Id. at (Dkt. # 18, p. 2, ¶¶ 4, 7).
13 Id. at (Dkt. # 30, p. 1).


                                                   5
Case 20-12244-JDW      Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24   Desc Main
                                Document      Page 6 of 8



distribution because the Plan satisfie[d] the best interest of the creditors test

in Section. . . 1325(a)(4) of the Bankruptcy Code.”14 The trustee argued that

turnover of the funds “[would] result in an increased distribution to nonpriority

unsecured creditors.”15 The Court sustained the trustee’s objection and the

debtors were ordered to amend their schedules and turn over the balance of all

non-exempt cash in the savings account to the trustee for distribution to

nonpriority unsecured creditors.16 This dispute is different. The debtor is not

arguing that she should retain the proceeds; rather, she argues that “the

nonexempt funds. . . should be distributed to the IRS to be applied towards its

priority claim. . .” (Dkt. # 62, p. 5).

          This case is also inapposite from In re Jackson.17 There, the debtors

sought to use nonexempt insurance proceeds to cure plan payment

delinquencies.18      The trustee objected and argued that the money should

instead be paid to unsecured creditors.19 In ruling for the trustee, the Court

recognized that secured creditors are protected by their collateral, but

unsecured creditors “bear the risk of non-payment should [a] plan fail.”20 The

trustee analogizes Jackson to this case, arguing that the IRS, whose claims are


14 Id. at 2.
15 Id.
16 Id.
17   Case No. 17-13753-JDW.
18   Id. at (Dkt. # 43).
19   Id.
20   Id. at 3.
                                           6
Case 20-12244-JDW         Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24         Desc Main
                                   Document      Page 7 of 8



nondischargable, should be treated like secured creditors, who are protected

by their collateral.21 That analogy falls flat. If this case fails, no debts will be

discharged so general unsecured creditors will be in the same posture as the

tax claims. Additionally, the debts in Jackson were in two different silos:

secured creditors protected by their collateral should the case fail, and

unsecured creditors who had no protection.22 The debts at issue here are in

the same unsecured silo. Congress has made clear that, among unsecured

claims, tax claims have priority over general unsecured claims.23

          This result is not great for the non-priority unsecured creditors. But the

debtor is below median income and has no projected disposable income, so she

is not required to pay general unsecured creditors24 and is entitled to a

discharge in 36 months.25 The debtor is not acting in bad faith in doing what

the Bankruptcy Code allows.              The money should be disbursed to priority

unsecured creditors.




21   See generally 11 U.S.C. § 523(a).
22 Case No. 17-13753-JDW (Dkt. # 43).
23 In re Bennett, 237 B.R. 918, 923 (Bankr. N.D. Tex. 1999) (“In referring to priority debts,
[Section] 507 of the Bankruptcy Code means unsecured claims which Congress granted
preferential payment treatment over general unsecured creditors' claims”).
24 “[T]he Supreme Court [has] made clear that the Code requires courts to treat above- and

below-median income debtors’ ‘disposable income[s]’ differently.” Matter of Diaz, 972 F.3d
713, 718 (5th Cir. 2020) (citing Hamilton v. Lanning, 560 U.S. 505 (2010)).
25 11 U.S.C. § 1322(d)(2). See also In re Hill, 572 B.R. 793, 798 (Bankr. N.D. Ga. 2017) (“[T]he

Debtor was a below median income debtor and her applicable commitment period would have
been 36 months. . .”). The result here may be different if the debtor was above-median income
and her plan a 60-month plan.

                                               7
Case 20-12244-JDW   Doc 69    Filed 05/07/21 Entered 05/07/21 11:37:24   Desc Main
                             Document      Page 8 of 8



                              IV. CONCLUSION

   Accordingly, it is ORDERED, ADJUDGED, and DECREED that the Motion

(Dkt. # 47) is GRANTED.

                             ## END OF ORDER ##




                                        8
